Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on February 16, 2021 has been considered and entered.  In this application claims 1-7, 9-13, 15-18, and 21 are pending and claims 8, 14, and 19 are cancelled in which claims 1, 11, and 16 are in independent forms.

ALLOWANCE
	Claims 1-7, 9-13, 15-18, and 21 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 11, and 16 to recite the limitation of allowable subject matter of claim 8 into claim 1, recite the limitation of allowable subject matter claim 14 into claim 11, and recite the limitation of allowable subject matter claim 19 into claim 16 and made the claims 1, 11, and 16 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the recited feature “…; receiving input data for storage in a data storage, the input data comprising multiple input parts, each of the input parts including a plurality of data blocks, and wherein the data blocks are accessed at different times in the data storage by a given application; and selecting, by the processor device, one or more of the data blocks for data deduplication based on when in time the data blocks are accessed in the data storage by the given application, wherein the selecting one or more of the data blocks for data deduplication includes: associating a data deduplication ratio to each of the multiple input parts, and for each of the multiple input parts, data deduplicating the data blocks of the each input part to obtain the data deduplication ratio associated with the each input part” as recited in claims 1, 11, and 16. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 11, and 16 as a whole.   Consequently, claims 1, 11, and 16 are allowable over prior art of record. The dependent claims 2-7, 9-10, 13, 15, 17-18, and 21 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aronovich United States Patent Publication No. 2015/0019508,
Ramarao United States Patent No. 8,751,763.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157